Norton, J.
This case is before us on defendant’s appeal from the judgment of the St. Louis court of appeals affirming the judgment of the-circuit court of St. Louis county sentencing deféndant to imprisonment in the penitentiary for twenty years, he having been tried in said court and found guilty of murder in the second degree for killing Henry W. Mertz. We find the alleged errors relied upon by counsel for reversal of the judgment to be the same relied upon when the cause was,before the St. Louis court of appeals, and after having carefully^ considered them, are entirely satisfied with the correctness of the ruling of said court upon each and all of them, and for the reasons given in the opinion of said court delivered by Thompson, J., hereby affirm the judgment,
in which all concur.